 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7
     RHONDA TINSLEY,
 8
                                    Plaintiff,               Case No. C18-5867 JCC
 9
            v.                                               ORDER DENYING APPLICATION
10                                                           TO PROCEED IN FORMA
     COMMISSIONER OF SOCIAL SECURITY,                        PAUPERIS
11
                                    Defendant.
12
            Plaintiff seeks to proceed in forma pauperis for an action seeking judicial review of the
13
     administrative decision denying her application for Social Security benefits. Dkt. 1. For the
14
     reasons discussed below, the court DENIES plaintiff’s application to proceed in forma pauperis.
15
            The district court may permit indigent litigants to proceed in forma pauperis upon
16
     completion of a proper affidavit of indigence. 28 U.S.C. § 1915(a). “To qualify for in forma
17
     pauperis status, a civil litigant must demonstrate both that the litigant is unable to pay court fees
18
     and that the claims he or she seeks to pursue are not frivolous.” Ogunsalu v. Nair, 117 F. App’x
19
     522, 523 (9th Cir. 2004), cert. denied, 544 U.S. 1051 (2005). To meet the first prong of this test,
20
     a litigant must show that he or she “cannot because of his [or her] poverty pay or give security
21
     for the costs and still be able to provide himself [or herself] and dependents with the necessities
22
     of life.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948) (internal alterations
23
     omitted).


     ORDER DENYING APPLICATION TO PROCEED IN FORMA
     PAUPERIS - 1
 1          Plaintiff has not shown that she is unable to pay the full filing fee to proceed with this

 2 lawsuit. She states that she and her husband have monthly income of $4,226.00 and monthly

 3 expenses of $2,683.00. Dkt. 1 at 1-2. This would leave approximately $1,543.00 available per

 4 month. The Court also notes that plaintiff failed to fill in the amount in her and/or her spouse’s

 5 checking account, if any. Dkt. 1 at 2. Under the circumstances, the Court finds plaintiff has

 6 failed to demonstrate that she “cannot because of [her] poverty pay or give security for the costs

 7 and still be able to provide [herself] and dependents with the necessities of life.” See Adkins, 335

 8 U.S. at 339 (internal alterations omitted). Should additional information or clarification alter the

 9 situation, plaintiff may reapply to proceed in forma pauperis.

10          Accordingly, plaintiff’s application to proceed in forma pauperis is DENIED WITHOUT

11 PREJUDICE. Plaintiff has 30 days from the date of this order to pay the full filing fee or reapply

12 to proceed in forma pauperis. If the filing fee or a new application is not received within 30

13 days, the clerk’s office is instructed to dismiss this action WITHOUT PREJUDICE.

14          DATED this 30th day of October, 2018.




                                           A
15

16

17                                         John C. Coughenour
                                           UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23




     ORDER DENYING APPLICATION TO PROCEED IN FORMA
     PAUPERIS - 2
